         Case 1:18-cr-00032-DLF Document 296 Filed 01/08/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA

              v.
                                                  No. 18-CR-32 (DLF)
INTERNET RESEARCH AGENCY LLC,
et al.

              Defendants.




                                 NOTICE OF APPEARANCE

       The United State of America, by and through its attorney, the United States Attorney for

the District of Columbia, informs the Court that, in addition to the attorneys whose appearances

are already on record, the above-captioned matter is also assigned to Assistant United States

Attorney Peter Lallas, who can be contacted at (202) 252-6879 or Peter.Lallas@usdoj.gov, and

this is notice of his appearance as co-counsel for the United States.


                                              JESSIE K. LIU,
                                              UNITED STATES ATTORNEY
                                              D.C. Bar No. 472845

                                        By:       /s/
                                              Peter C. Lallas
                                              Assistant United States Attorney
                                              New York Bar No. 4290623
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-6879
                                              Peter.Lallas@usdoj.gov
